DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 10, 11, 13, 14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dods et al. US 2007/0098508 in view of Sook US 2015/0239112 and Goodhue et al. US 6813977.
Dods discloses a positioning device for drilling comprising a body (12) comprising a holding portion (12) and an indexing surface (16); an adjustment assembly (20B) integral with the holding portion; and a holder (14) removably attachable to the adjustment assembly, the holder comprising an insert (40) selected from a group of inserts respectively compatible with drill bits of varying types (¶0031); and the adjustment assembly being operable to adjust a location of the screw holder relative to the indexing surface (¶0033).
Dods does not specify wherein the positioning device is used for a screw starting device for holding screws.  However, the use of screw holders for positioning a plurality of screws is known in the art.  The prior art of Sook and Goodhue teach screw holders 
As for claim 2, the modified Dods teaches wherein a distance between the screw holding portion (12) and the indexing surface (20) is adjustable (¶0025, different sizes and configurations).
As for claim 4, the modified Dods teaches wherein the screw holder is provided as multiple screw holders each removably attachable to the adjustment assembly (Figs. 1-8) and comprising an insert (40).
As for claim 5, the modified Dods teaches wherein the screw holder (14) comprises a body attachable to the adjustment assembly (20B via 44), and defining an aperture (30) into which the insert (40) is tightly fittable.  Dods does not specify wherein first and second components tightly attachable to each other and the adjustment assembly, and the first and second components each define an aperture into which the insert is tightly fittable.  However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to make the body of the screw holder of Dods to separate components as claimed to obtain access to the insert for removal or replacement.
As for claim 10, the modified Dods teaches the screw starting device as claimed.  Claim 10 recites similar limitations to claim 1 with the additional limitations of a rail and rack which are part of the intended use of the claimed invention and are not considered to patentably distinguish between the prior art as the structure is similar and capable of performing the intended use.
As for claim 11, see claim 2 rejection.
As for claim 13, see claim 4 rejection.
As for claim 14, see claim 5 rejection.
As for claims 19 and 20, the modified Dods teaches a method of operating a screw starting device comprising a body (12) comprising a screw holding portion (12) and an indexing surface (16) and an adjustment assembly (20/44) integral with the screw holding portion, the method comprising: inserting inserts (40) compatible with desired screws into a desired number of screw holders (14); removably attaching the desired number of screw holders to the adjustment assembly; and adjusting a location of each of the screw holders relative to the indexing surface such that, when the indexing surface is indexed to a part, the inserts align with screw holes defined in the part (¶0035-36), and further comprising installing the desired screws into the inserts; indexing the indexing surface to the part; and screwing the screws into the screw holes through the inserts (Dods, ¶0035-38 and Sook ¶0029-30).
Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dods et al. US 2007/0098508 in view of Sook US 2015/0239112 and Goodhue et al. US 6813977 as applied to claims 1 and 10 above, and further in view of Schaeffler Metal/Polymer Composite Plain Bearings.
As for claims 6 and 15, the modified Dods teaches wherein the insert (40) comprises one or more of metallic material (Dods, ¶0031) but does not specify wherein the insert comprises one or more of metallic and polymeric material.  However, the use of metal/polymer composite bearings and/or bushings is well known in the art as evidence by Schaeffler who teaches the use of such composite bearings/bushings.  It would have been obvious to one of ordinary skill in the art, at the time of filing, to substitute the metal insert of Dods with a metal/polymer composite insert as taught by Schaeffler as an alternative material for the insert which would improve the life performance and low maintenance of the insert.
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dods et al. US 2007/0098508 in view of Sook US 2015/0239112 and Goodhue et al. US 6813977 as applied to claims 1 and 10 above, and further in view of Courtney US 9333642.
As for claims 9 and 18, the modified Dods teaches all the limitations as recited above but does not teach an adjustment assist tool to verify the location of the screw holder relative to the indexing surface.  However, the use of markings or indicia for verifying the location of an object is well known in the indexing art as evidence by Courtney who teaches the use of indicia/ruler markings (61, 62 and 63) for verifying an accurate position of the striking pins (22).  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the device of Dods to include indicia/markings to verify the position of the holders relative to the indexing surface or workpiece.
Allowable Subject Matter
Claims 3, 7, 8, 12, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948.  The examiner can normally be reached on Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYRONE V HALL JR/Primary Examiner, Art Unit 3723